Appeals by the *577defendant from (1) a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered January 11, 2000, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, rendered January 22, 2000, modifying the sentence imposed on the conviction of criminal possession of a weapon in the second degree.
Ordered that the judgment and amended judgment are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity as the shooter beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Goldstein, J.P., Friedmann, McGinity and H. Miller, JJ., concur.